DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 20 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending for examination [see comment below regarding the numbering of the claims].
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 20 April 2021.
Amendments to the drawings have been submitted with the amendment filed 20 April 2021.

Numbering of the Claims
The preliminary amendment included a listing of claims number 72-91.  The numbering of the claims is not in accordance with 37 CFR 1.75(f) which states:
(f)     If there are several claims, they shall be numbered consecutively in Arabic numerals.
The present application was not filed with claims numbered 1-71.  In accordance with 37 CFR 1.126 the misnumbered claims 72-91 have been renumbered as claims 1-20.  The dependent claims have also had their dependency renumbered.  See the attachment to this Office action showing the renumbering of the claims.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 20 July 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 20 April 2021, which has been placed of record and entered in the file.
Drawings
The drawings are objected to because fig. 6 does not comply with 37 CFR 1.84 which requires black and white drawings with black ink; reproductions of photographs or computer drafted figures are not acceptable; and “dark” or “solid” shading is not acceptable.
37 C.F.R. 1.84   Standards for drawings.

(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. 
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings…

(b) Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications…

(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, i.e. “said” in line 5.  Correction is required.  See MPEP § 608.01(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Objections
Claim 5 is objected to because in line 1, the word “system” should be changed to --process--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yacus (US 4,205,624) in view of Wilford (US 8,147,772) and Verderosa et al. (US 2004/0084064) (hereinafter Verderosa).
Regarding claim 1, the Yacus reference discloses a process for reprocessing soiled animal bedding material (title) commingled with manure to form a product (col. 1, lines 41-47), comprising the steps of: 
a. separating said soiled bedding material in a shaker (using a first shaker/screener 5, 6 followed by a second shaker/screener 12, 13) to send at least a preponderance of said manure to a holding tank (waste collector 11) (see col. 3, lines 26-43); 
b. cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37); and 
c. decontaminating said bedding material by heating and drying said separated bedding material (the separated bedding material is subjected to heat from a hot air machine 14) (see col. 3, lines 44-59);
d. said separation step being the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing that the soiled animal bedding is composed of wood shavings commingled with manure, and decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.
The Yacus reference discloses that the soiled animal bedding is composed of rubber crumb particles, commingled with manure, but may also be composed of other materials commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”).
The Wilford reference discloses that it is old and well known in the relevant art to reprocess soiled animal bedding commingled with manure in which the soiled animal bedding may be composed of wood shavings, commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”).
The Verderosa reference discloses that it is old and well known in the relevant art to reprocess soiled animal bedding commingled with manure in which the soiled animal bedding may be composed of rubber particles as well as wood shavings, commingled with manure.  The Verderosa reference teaches that it is known that rubber particles and wood shavings may each be used as animal bedding, and that each may be repurposed and processed from a soiled animal bedding condition into a reusable product such as animal bedding (Verderosa, paragraph [0010]: “such bedding include the long used mainstay of straw, and more recently developed bedding such as wood shavings, sand, and most recently, particles of recycled rubber, or crumb rubber.”  Verderosa, paragraph [0043]: “dirty bedding is scooped up from barns and stables housing the animals, preferably crumb rubber bedding though wood chips and other solid bedding may be used …”  Verderosa, paragraph [0044]: “dirty bedding 71 preferably in the form of crumb rubber, though wood chips, or other bedding 74 may be used (hereinafter all referred to as bedding) contaminated with waste material 77 such as straw, manure, sand, and silt is loaded into a feed hopper…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus process of reprocessing soiled animal bedding material by having substituted soiled animal bedding material composed of wood shavings, commingled with manure, as suggested by Wilford and Verderosa, for the soiled animal bedding composed of rubber particles and other materials.  In this instance, a skilled artisan would have recognized that the teachings of Wilford and Verderosa provide motivation for substituting one type of soiled animal bedding material for another, and that the substituted soiled animal bedding material once substituted into the Yacus process may be processed into a product with the expectation of achieving a successful and predictable result.  A skilled artisan would have recognized that there is nothing new or unobvious about substituting wood shavings for the rubber particles in the process and system of Yacus based on the collective teachings of the Wilford and Verderosa references.
Additionally, the Wilford reference discloses a method and apparatus for heating and drying bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed, or heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (see col. 2, lines 35-55, col. 3, lines 1-32, and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process of reprocessing soiled animal bedding material by having incorporated into the step of decontaminating the bedding material by heating and drying the separated bedding material the Wilford teachings of having the heating and drying be such that the bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  In this instance a skilled artisan would have recognized that such a modification of the heating and drying by the use of hot air machine used in the Yacus process based on the incorporated teachings of Wilford would result in the bedding material being held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  A skilled artisan would have recognized that such would be beneficial to ensuring that the bedding material is acceptable for reuse as bedding material.  Furthermore, in this instance, the modification of the Yacus process and system to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR, 550 U.S. at 416. A prima facie conclusion of obviousness may be supported by a showing that the claims are directed to a process, machine, manufacture, or composition of matter already known in the prior art that is altered by the mere substitution of one element for another known in the field, and such modification yields a predictable result. See Id. (citing United States v. Adams, 383 U.S. 39, 40 (1966)). The Court further stated that:
[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
KSR, 550 U.S. at 417. When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2, the Yacus process, as modified by Wilford and Verderosa above, teaches the process recited by claim 1, and also discloses further comprising the step of packaging said product (Yacus: the product is collected in a drum (15) or Wilford: col. 3, lines 22-32)).
Regarding claim 3, the Yacus process, as modified by Wilford and Verderosa above, teaches the process recited by claim 2, but does not disclose that said packaging is carried out by a bagging system configured to receive said product and package it into bags.  
However, the Wilford reference also discloses packaging an end product, and the packaging is carried out by a bagging system configured to receive the end product and package it into bags (Wilford, col. 3, lines 22-32: “Materials gathered from the exit conveyor of this invention can be easily tested for desired qualities, sent to a storage bin or sent to a pellet mill and/or bagging system. Processed material will now meet the criteria for both equine and other animal bedding and can be packaged and sold as such in either loose or pelleted form.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for reprocessing soiled animal bedding material by having incorporated the steps of packaging said product, and said packaging is carried out by a bagging system configured to receive said product and package it into bags, as taught by Wilford, in order to produce a marketable packaged product.
Regarding claim 5, the Yacus process, as modified by Wilford and Verderosa above, teaches the [system] process as recited by claim 1, but does not expressly disclose that said product is a recycled bedding material.  The Yacus reference also teaches other materials may comprise the bedding materials, such as crushed walnut shells, corn cobs or such material other than rubber particles.  
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Yacus by having had the soiled bedding material comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product, as taught by Wilford, in order to provide alternative uses for the end product and to make use of known and readily available bedding material.
Regarding claim 6, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1 wherein additives are added to said bedding material (Yacus: col. 1, lines 12-14 and col. 3, lines 53-56, “coated with an insecticide”).
Regarding claim 9, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1 comprising the step of sending said soiled bedding to a second shaker/screener (Yacus teaches a first shaker (5, 6) and a second shaker/screener (12, 13)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Fagan (US 7225757).
Regarding claim 4, the Yacus reference discloses the step of composting said separated manure (see col. 2, lines 29-31: “waste and hay segregated from the rubber particles on the orbital screener are suitably dried and bagged for reuse, for example, as a soil ingredient” which is read as composting).
However, attention is directed to the Fagan reference should it be argued that the Yacus process, as modified by Wilford and Verderosa above, teaches the process recited by claim 1, but does not disclose further comprising the step of composting said separated manure.
The Fagan reference discloses in a similar type of reprocessing of soiled animal bedding material (sand) commingled with manure that it is old and well known in the relevant art to separate the bedding material, for reuse, from the manure.  The separated manure can be composted (Fagan, col. 2, lines 37-41: “the manure that is separated from the sand is in an aqueous slurry. The manure slurry is subjected to a second cyclonic action so as to dewater the manure. Once the manure is dewatered, it can be used as a compost material.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for reprocessing soiled animal bedding material by having incorporated the step of composting said separated manure, as taught by Fagan, in order to make use of the separated manure as a useful end product.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 6 above, and further in view of MacQuoid et al. (US 2004/0025422) (hereinafter MacQuoid).
Regarding claims 7 and 8, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 6,  but does not expressly disclose wherein said additives are added to said bedding material after said bedding material is dried, and wherein said additives comprise botanicals.  
However, the MacQuoid reference expressly discloses that a bedding material (animal litter in the form of pellets) in which additives are added (additives 18 - see paragraph 25) to the bedding material, that the additives are added after said bedding material is dried (see for example paragraph 19, and paragraph 54: “the additives can be mixed with the coconut coir prior to formation as a pellet, or can be coated on the outside of the pellet”), and that the additives are botanicals (paragraph 25: “… additive which can be used to control odor is fruit and fruit by-products. Citrus peels are known for helping to mask or absorb odors.” 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated steps comprising wherein additives are added to the bedding material, the additives are added to said bedding after said bedding material is dried, and the additives are botanicals, as taught by MacQuoid, in order to produce an aromatic bedding product that can mask or absorb odors.
Regarding claim 10, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1, but does not expressly disclose wherein said bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%.
However, the MacQuoid reference discloses that the drying of the bedding material (animal litter) should be such that bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%, since the bedding material is intended to be used to as an absorbent (paragraph 19: “If ... intended to be used as an absorbent, a lower moisture content is desirable (preferably below 30 percent, more preferably below 20 percent and most preferably below 10 percent”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated the bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%, as suggested by MacQuoid, in order to provide a dry, absorbent material for use as a bedding material.
Claims 11-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yacus (US 4,205,624) in view of Wilford (US 8,147,772).
Regarding claim 11, the Yacus reference discloses a process for subjecting soiled animal bedding material (title) commingled with manure to form a product (col. 1, lines 41-47) comprising the steps of (i) separating said soiled bedding material in a shaker (using a first shaker/screener 5, 6 followed by a second shaker/screener 12, 13) to remove at least a preponderance of said manure therefrom (manure is sent to a waste collector 11, see col. 3, lines 26-43), (ii) cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37), (iii) decontaminating said bedding material by heating and drying said bedding material (the separated bedding material is subjected to heat from a hot air machine 14, see col. 3, lines 44-59), and the separating step comprises the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed.
The Wilford reference discloses in a similar type of process for subjecting of soiled animal bedding material commingled with manure to form a product that it is old and well known in the relevant art to use an apparatus for heating and drying soiled bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (col. 2, lines 35-55, col. 3, lines 1-32 and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus process for subjecting soiled animal bedding material commingled with manure to form a product by having incorporated decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed, as taught by Wilford, in order to produce a product which is free from pathogens.  In this instance a skilled artisan would have recognized that a modification of the heating and drying by the use of hot air machine used in the Yacus process based on the incorporated teachings of Wilford would result in the bedding material being heated and dried at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed. A skilled artisan would have recognized that such would be beneficial to ensuring that the bedding material is acceptable for reuse as bedding material. Furthermore, in this instance, it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 12, the Yacus process, as modified by Wilford above, teaches the process recited by claim 11, and also discloses further comprising the step of packaging said product (Yacus: the product is collected in a drum (15)).
Regarding claim 13, the Yacus reference discloses a system for subjecting soiled animal bedding material (title) commingled with manure to form an end product (col. 1, lines 41-47) during a process comprising the steps of (i) separating said soiled bedding material in a shaker (using a first shaker/screener (5, 6) followed by a second shaker/screener (12, 13)) to remove at least a preponderance of said manure therefrom (manure is sent to a waste collector 11, see col. 3, lines 26-43), (ii) cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37), and (iii) decontaminating said bedding material by heating and drying said bedding material (the separated bedding material is subjected to heat from a hot air machine 14, see col. 3, lines 44-59), and wherein said separating step comprises the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed.
The Wilford reference discloses in a similar type of system for subjecting soiled animal bedding material commingled with manure to form an end product during a process that it is old and well known in the relevant art to use an apparatus for heating and drying soiled bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (col. 2, lines 35-55, col. 3, lines 1-32 and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having incorporated decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed, as taught by Wilford, in order to produce a product which is free from pathogens.  In this instance a skilled artisan would have recognized that a modification of the heating and drying by the use of hot air machine used in the Yacus system based on the incorporated teachings of Wilford would result in the bedding material being heated and dried at temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed. A skilled artisan would have recognized that such would be beneficial to ensuring that the bedding material is acceptable for reuse as bedding material. Furthermore, in this instance, it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 14, the Yacus system, as modified by Wilford above, teaches the system recited by claim 13, but does not expressly disclose that the end product is a fuel product.  
However, the Wilford reference also disclose that the end product may be either a reusable animal bedding or a fuel (col. 5, lines 25-31).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having had the produced end product be an end product that it is a fuel product, as suggested by Wilford, since a skilled artisan would recognize that Wilford teaches that soiled bedding material may be processed into either animal bedding or a fuel (Wilford: col. 1, lines 22-30).
Regarding claim 15, the Yacus system, as modified by Wilford above, teaches the system as recited by claim 13, but does not expressly disclose that said end product is a recycled bedding material.  
The Yacus reference also teaches other materials may comprise the bedding materials, such as crushed walnut shells, corn cobs or such material other than rubber particles.  
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having had the soiled bedding material comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product, as taught by Wilford, in order to provide alternative uses for the end product and to make use of known and readily available bedding material.
Regarding claim 16, the Yacus system, as modified by Wilford above, teaches the system recited by claim 15, and also discloses further comprising the step of packaging said product (Yacus: the product is collected in a drum (15) or Wilford: col. 3, lines 22-32)).
Regarding claim 17, the Yacus system, as modified by Wilford above, teaches the system recited by claim 13, but does not expressly disclose wherein said bedding material comprises wood shavings.
The Yacus reference discloses that the soiled animal bedding is composed of rubber crumb particles, commingled with manure, but may also be composed of other materials commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”). 
The Wilford reference also discloses that it is old and well known in the relevant art to use a system to subject soiled animal bedding material commingled with manure to form an end product during a process in which the soiled animal bedding may be composed of wood shavings, commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having had substituted soiled animal bedding material composed of wood shavings, commingled with manure, as suggested by Wilford, for the soiled animal bedding composed of rubber particles and other materials.  In this instance, a skilled artisan would have recognized that the teachings of Wilford provide motivation for substituting one type of soiled animal bedding material for another, and that the substituted soiled animal bedding material once substituted into the Yacus system may be processed and repurposed into a product with the expectation of achieving a successful and predictable result.  A skilled artisan would have recognized that there is nothing new or unobvious about substituting wood shavings for the rubber particles in the system of Yacus based on the teachings of the Wilford reference.
Regarding claim 18, the Yacus system, as modified by Wilford above, teaches the process as recited by claim 13 wherein additives are added to said bedding material (Yacus: col. 1, lines 12-14 and col. 3, lines 53-56, “coated with an insecticide”)
Regarding claim 20, the Yacus process, as modified by Wilford above, teaches the process as recited by claim 11, but does not expressly disclose that the bedding material comprises wood shavings. 
The Yacus reference teaches that the process is directed to one in which the bedding material comprises rubber particles, crushed walnut shells, corn cobs, or such materials (col. 3, lines 65-67).  
The Wilford reference discloses that bedding material may also comprise wood products such as shavings (col. 1, lines 22-30). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for subjecting soiled animal bedding material commingled with manure to form a product by having substituted bedding material comprising wood shavings, as taught by Wilford, for the bedding material comprising rubber particles, crushed walnut shells, corn cobs, or such materials, since the substitution of one old and well material for another old and well known material with similar intended use, i.e. bedding material, would have been routine to a skilled artisan when the results of the substitution would achieve predictable results and the substituted material can be processed in the same machine and by the same process without difficulty.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 11 above, and further in view of MacQuoid et al. (US 2004/0025422) (hereinafter MacQuoid).
Regarding claim 19, the Yacus process, as modified by Wilford above, teaches the process as recited by claim 11, but does not expressly disclose wherein said bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%.
However, the MacQuoid reference discloses that the drying of the bedding material (animal litter) should be about 10 to 17%, since bedding material is intended to be used to as an absorbent (paragraph 19: “If ... intended to be used as an absorbent, a lower moisture content is desirable (preferably below 30 percent, more preferably below 20 percent and most preferably below 10 percent”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated the bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%, as suggested by MacQuoid, in order to provide a dry, absorbent material for use as a bedding material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines relevant to the processing of soiled waste material and for processing bedding material.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 June 2022